Citation Nr: 1427420	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-38 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for Osgood-Schlatter's disease, right knee, with chondromalacia of the patella.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1973 and from September 1974 to August 1975.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO. 

In March 2012, the Board remanded this matter for further development, to include obtaining a VA examination and medical opinion.  

The Board notes that pursuant to 38 C.F.R. § 3.156(c)(1)(i), the Veteran's claim of service connection has been considered on a de novo basis.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals documents that are not pertinent to the present appeal or are duplicative of the evidence in the paper file.  


FINDINGS OF FACT

1.  The pre-existing Osgood-Schlatter's disease is shown as likely as not to have increased in severity beyond natural progression following an injury sustained by the Veteran during his second period of active service.  

2.  The chondromalacia of the patella of the right knee is shown as likely as not to have had its clinical onset during the Veteran's second period of active service.  .


CONCLUSION OF LAW

To the extent that the presumption of soundness at entry into service is not rebutted by clear and unmistakable evidence, the Veteran's disability manifested by Osgood-Schlatter's disease, right knee, with chondromalacia of the patella is due to disease or injury that was aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


ORDER

Service connection for Osgood-Schlatter's disease, right knee, with chondromalacia of the patella is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


